ORME, Judge
(dissenting):
The procedural history of this case leaves much to be desired, due mostly to an ill-fated attempt to substitute an unrecorded conference in chambers for the eviden-tiary hearing which should have been held to resolve several disputed property issues. Prolonged effort then had to be given in subsequent proceedings to reconstructing what actually transpired during that conference. Matters were not helped by withdrawals of counsel and the retirement of the initial judge, whose successor was left to complete the case without the benefit of a full record of what had transpired before.
Like my colleagues, I am perplexed at the entry of the consolidated decree. I am not sure this decree served any real purpose, or was even proper. It is, however, the final order entered in this case, for the apparent purpose of wrapping up loose *946ends and setting forth the trial court's final judgment. The decree is stamped as a judgment and it was docketed as a judgment. I would not look behind it for purposes of determining the timeliness of this appeal. I would take the judgment at face value, regard the appeal as timely, and reach the merits.